Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Regarding independent claim 1, Patt (US Pub No.: 2014/0277588), Sankai (US Pub No.: 2012/0029399), Hoeink (US Pub No.: 2017/0270331), Kim (US Pub No.: 2016/0250015) and Park (US Pub No.: 2016/0033343) are seen as the best combination of references. However, said combination of references do not teach “conductive traces carried by the base layer and interconnecting the sensors, the conductive traces comprising individual trace patterns having serpentine shapes; and an encapsulation layer that conceals the base layer and the conductive traces, the encapsulation layer being formed of a material that mimics human skin.” Regarding claim 1, Patt is seen to teach most of what was presented.  However, as argued on page 3 (labeled as page 11) in the applicant’s arguments dated 01/28/2021, it is agreed that Patt does not teach that the conductive traces are in the base layer and interconnected with a plurality of sensors. From here, additional references like Kim and new references like Lin (US Pub No.: 2018/0157912) were looked at.  However, these references do not teach serpentine shaped conductive traces that are used to connect a plurality of sensors in an assistive glove.  From here, it was seen that modifying the conductive traces of Patt, which are seen as being serpentine, to allow for said traces to connect to a plurality of sensors to be a modification that one with skill in the art would not find obvious. Additionally, it should be stated that the encapsulation layer of Patt is not explicitly disclosed to conceal the base layer.  While Patt does cover have a covering of the base layer and said covering is a plastic material in [0023], a concealing per se is not explicitly disclosed. As a result, claim 1 and dependent claims 2-20 are seen as being allowable over the cited prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/SUBA GANESAN/Primary Examiner, Art Unit 3774